DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statements (IDS) filed on 02/07/2022 was considered.

Response to Amendment
The Applicant’s Amendment filed on 02/07/2022 in which claims 1, 5, 11, and 15 have been amended and entered of record.
Claims 1-20 are presented for examination.
Claims 1 and 11 have been amended herein to correct the informalities. Based on the amended claims, the objections to the claims are withdrawn.
Applicant’s arguments on pages 7-10 of the Amendment with respect to the amended independent claims 1 and 11 have been fully considered but they are not persuasive (see section “Response to Arguments” below).

Response to Arguments
Applicant's arguments filed on 02/07/2022 with respect to the 112(b) rejections regarding claim 11 have been considered and persuasive.  Therefore, the rejections to claims 11-20 under 112(b) are withdrawn.
Applicant's arguments with respect to the amended independent claims 1 and 11 have been considered but are not persuasive. Please see response below.
Regarding the independent claims 1 and 11, Applicant's arguments that “Claims 1 includes the feature of "a controller connected to the secondary output and to the switch and configured to control the switch based on a level of energy stored in the energy storage devices." Neither Moshfeghi nor Leabman disclose or suggest this feature of claim 1” (See Applicant’s Remarks page 8).
In response, the arguments have been fully considered but are not persuasive. Examiner respectfully disagree such arguments because Moshfeghi discloses in paragraph [0101] “[O]nce the power generator's Vdd reaches a pre-set level the configuration block uses a switch 496 to provide the power to the rest of the system”.  In the paragraph, Moshfeghi clearly discloses the calibration block 492 controlling the switch 496 based on the voltage level Vdd; and since capacitor 475 is directly connected to Vdd, the energy stored in the capacitor is directly proportional to the Vdd based on the nature equation Q=CV, wherein Q is the charge of the capacitor, C is the capacitance of the capacitor, and V is the voltage of the capacitor.  Since the capacitor value is a constant, the charge Q of the capacitor is directly proportional to the voltage of the capacitor.  Therefore, by monitor the voltage of the capacitor, it is inherently monitoring the amount of energy in the capacitor.  This is how to monitor charge in any energy storage device.  
Claim 11 is argued for the same feature, therefore, the same response applies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moshfeghi, (US Patent Publication 2011/0156640); hereinafter “Moshfeghi” in view of LEABMAN et al., (US Patent Publication 2016/0099602); hereinafter “LEABMAN”.
Regarding claim 1, Moshfeghi discloses a self-powered energy harvesting circuit device (Fig. 4, 470) comprising: 
a power generating mechanism (Fig. 4, 499) comprising power generating elements (Fig. 4, 499) configured to generate alternating current signals [0100]; 
one or more rectifier circuits (Fig. 4, 495), each of the rectifier circuits comprising a rectifier (Fig. 4, 495) configured to generate a direct current signal [0101] from an alternating current signal [0101]; 

one or more energy storage devices (Fig. 4, 475), each of the energy storage devices connected to at least one of the group circuits (Fig. 4, output of 471),  outputs of the one or more energy storage devices combined into a single output (Fig. 4, output of 475, Vdd), the single output split into a primary output (Fig. 4, branch that connected to input of 496) and a secondary output; 
a switch (Fig. 4, 496) connected to the primary output (Fig. 4, branch that connected to input of 496); 
a controller (Fig. 4, 492) connected to the secondary output and to the switch and configured to control the switch [0103] based on a level of energy stored in the energy storage devices ([0103] “Once the power generator's Vdd reaches a pre-set level the configuration block uses a switch 496 to provide the power to the rest of the system”; and 
a voltage regulator (Fig. 4, 477) connected to an output of the switch (Fig. 4, 496).
Moshfeghi discloses the controller 492 receives power from one or more of the antenna sub-elements. Moshfeghi does not disclose the controller 492 receives power from the secondary output after the summer/grouping circuit. 
LEABMAN discloses an energy harvesting circuit having a power generating mechanism (Fig. 33, 3324), one or more rectifier circuits (Fig. 33, 3326), one or more 
  Regarding claim 2, the combination of Moshfeghi and LEABMAN discloses the 
 Regarding claim 3, the combination of Moshfeghi and LEABMAN discloses the device of claim 1 above, Moshfeghi further discloses the controller is configured to control the switch by opening the switch and closing the switch [0103].
Regarding claim 4, the combination of Moshfeghi and LEABMAN discloses the device of claim 3 above, Moshfeghi further discloses the controller is further configured to measure the level of energy stored in the energy storage devices ([0101] “Once the power generator's Vdd reaches a pre-set level the configuration block uses a switch 496 to provide the power to the rest of the system” energy level in the energy storage device is based on voltage level, monitoring Vdd voltage level indicates measure the level of energy stored in the energy storage devices), close the switch when the level of energy reaches a predetermined level ([0101] “Once the power generator's Vdd reaches a pre-set level the configuration block uses a switch 496 to provide the power to the rest of the system” indicates the switch only closed when Vdd reaches the preset, otherwise opened), and open the switch when the level of energy reaches a second predetermined level that is lower than the predetermined level ([0101] “Once the power generator's Vdd reaches a pre-set level the configuration block uses a switch 496 to provide the power to the rest of the system” indicates the switch only closed when Vdd reaches the preset, otherwise opened).
 Regarding claim 5, the combination of Moshfeghi and LEABMAN discloses the device of claim 1 above, Moshfeghi further discloses the direct current signals from the one or more group circuits have varying voltages ([0101] “The configuration block then 
 Regarding claim 6, the combination of Moshfeghi and LEABMAN discloses the device of claim 1 above, Moshfeghi further discloses the energy storage devices comprise one or more of capacitors (Fig. 4, 475), supercapacitors, and batteries.
Regarding claim 7, the combination of Moshfeghi and LEABMAN discloses the device of claim 1 above, Moshfeghi further discloses the power generating elements are connected to the one or more rectifier circuits (Fig. 4, 499 connected to 495).
Regarding claim 10, the combination of Moshfeghi and LEABMAN discloses the device of claim 1 above, Moshfeghi further discloses each of the one or more rectifier circuits is connected to a single power generating element (Fig. 4, each 495 is connected to a 499).
Regarding claim 11, Moshfeghi discloses a self-powered energy harvesting circuit device (Fig. 4, 470) comprising: 
a power generating mechanism (Fig. 4, 499) comprising power generating elements (Fig. 4, 499) configured to generate alternating current signals [0100]; 
one or more rectifier circuits (Fig. 4, 495) connected to the power generating elements (Fig. 4, 499), each of the rectifier circuits comprising a rectifier (Fig. 4, 495) configured to generate a direct current signal [0101] from the alternating current signals generated by the power generating elements [0101]; 
one or more group circuits (Fig. 4, 471), each of the group circuits connecting a 
one or more energy storage devices (Fig. 4, 475), each of the energy storage devices connected to at least one of the group circuits (Fig. 4, output of 471), wherein the one or more energy storage devices store energy carried by the direct current signals output by the one or more group circuits (Fig. 4, 475 is connected to the output of 471), 
a switch (Fig. 4, 496) connected to the primary output (Fig. 4, branch that connected to input of 496) and comprising an output (Fig. 4, output put of 496) that carries the direct current signal from the primary output when the switch is closed ([0100]-[0101] “Vdd, and is stored in capacitor C 475. This supply voltage is then fed to a voltage converter 477 whose output provides different voltage levels as required by the different slave modules”); 
a controller (Fig. 4, 492) connected to the secondary output and to the switch, and operating using the direct current signal carried by the secondary output, and configured to control the switch [0103] based on a level of energy stored in the energy storage devices ([0101] “Once the power generator's Vdd reaches a pre-set level the configuration block uses a switch 496 to provide the power to the rest of the system”); 
a voltage regulator (Fig. 4, 477) connected to the output of the switch (Fig. 4, 496) and comprising an output that carries a direct current signal converted from the direct current signal from the output of the switch to a voltage [0100] for an electrical load [0100] when the switch is closed ([0101] “Once the power generator's Vdd reaches a pre-set level the configuration block uses a switch 496 to provide the power to the rest of the system” indicates the switch only closed when Vdd reaches the preset, otherwise opened).
Moshfeghi discloses the controller 492 receives power from one or more of the antenna sub-elements. Moshfeghi does not disclose the controller 492 receives power from the secondary output after the summer/grouping circuit. 
LEABMAN discloses an energy harvesting circuit having a power generating mechanism (Fig. 33, 3324), one or more rectifier circuits (Fig. 33, 3326), one or more group circuits (Fig. 33, output of diodes), a primary output (Fig. 33, input of output boost) and a secondary output (Fig. 33, input of LDO), one or more energy storage devices (Fig. 33, 3352), each of the energy storage devices connected to at least one of the group circuits (Fig. 33, 3352 is connected to the 3326 thus connected to the group circuits), outputs of the one or more energy storage devices combined into a single output (Fig. 33, 3386 is connected to the input of 3388 is a single input), the single output split into a primary output (Fig. 33, input of output boost) and a secondary output (Fig. 33, input of LDO); and a controller (Fig. 33, micro controller), (Fig. 33, Micro-controller connected to a branch circuit after a group of rectifiers 3326, 3326 can be a plurality of rectifiers [0503]) connected to the secondary output which receives the 
 Regarding claim 12, the combination of Moshfeghi and LEABMAN discloses the device of claim 11 above, Moshfeghi further discloses the electrical load is a battery (Fig. 4, 497).
 Regarding claim 13, the combination of Moshfeghi and LEABMAN discloses the device of claim 11 above, Moshfeghi further discloses the controller is configured to control the switch by opening the switch and closing the switch [0103].
Regarding claim 14, the combination of Moshfeghi and LEABMAN discloses the device of claim 13 above, Moshfeghi further discloses the controller is further configured to measure the level of energy stored in the energy storage devices ([0101] “Once the power generator's Vdd reaches a pre-set level the configuration block uses a switch 496 to provide the power to the rest of the system” energy level in the energy storage device is based on voltage level, monitoring Vdd voltage level indicates measure the level of energy stored in the energy storage devices), close the switch when the level of energy reaches a predetermined level ([0101] “Once the power generator's Vdd reaches a pre-set level the configuration block uses a switch 496 to provide the power to the rest of the system” indicates the switch only closed when Vdd reaches the preset, otherwise opened), and open the switch when the level of energy reaches a second predetermined level that is lower than the predetermined level ([0101] “Once the power generator's Vdd reaches a pre-set level the configuration block uses a switch 496 to provide the power to the rest of the system” indicates the switch only closed when Vdd reaches the preset, otherwise opened).
Regarding claim 15, the combination of Moshfeghi and LEABMAN discloses the device of claim 11 above, Moshfeghi further discloses the direct current signals from the one or more group circuits have varying voltages ([0101] “The configuration block then controls the calibration block to change the antenna tuning in order to maximize the signals. Once the power generator's Vdd reaches a pre-set level the configuration block uses a switch 496 to provide the power to the rest of the system” indicates Vdd is varies).
Regarding claim 16, the combination of Moshfeghi and LEABMAN discloses the device of claim 11 above, Moshfeghi further discloses the energy storage devices comprise one or more of capacitors (Fig. 4, 475), supercapacitors, and batteries.
Regarding claim 17, the combination of Moshfeghi and LEABMAN discloses the device of claim 11 above, Moshfeghi further discloses the power generating elements are connected to the one or more rectifier circuits (Fig. 4, 499 connected to 495).
Regarding claim 20, the combination of Moshfeghi and LEABMAN discloses the device of claim 11 above, Moshfeghi further discloses each of the one or more rectifier circuits is connected to a single power generating element (Fig. 4, each 495 is connected to a 499).
Claim(s) 8-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moshfeghi and LEABMAN in view of Moshfeghi, (US Patent Publication 2013/0241468); hereinafter “Moshfeghi ‘468”.
Regarding claims 8 and 18, the combination of Moshfeghi and LEABMAN discloses the device of claims 1 and 11 above, the combination of Moshfeghi and LEABMAN discloses the power generating mechanism are antenna array.  The combination of Moshfeghi and LEABMAN does not disclose the power generating mechanism comprises a transducer array.  Moshfeghi ‘468 discloses a wireless power transfer system using a transducer array (Fig. 2, 222a), and wherein the power generating elements comprise transducers (Fig. 2, 222a) [0037].  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the combination of Moshfeghi and LEABMAN to incorporate the teaching of Moshfeghi ‘468 and provide the transducer array in order to have: the power generating 
Regarding claims 9 and 19, the combination of Moshfeghi, LEABMAN and Moshfeghi ‘468 discloses the device of claims 9 and 19 above, Moshfeghi ‘468 further discloses the transducer array is an ultrasonic transducer array, and wherein the transducers are ultrasonic transducers [0037].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836